Citation Nr: 1045164	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  03-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an effective date prior to June 19, 2002, for the 
award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran had active military service from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Veteran testified at a Board hearing held at the New Orleans 
RO in July 2003.  The Board remanded this case in March 2004, 
July 2007, and December 2009.


FINDING OF FACT

The Veteran did not appeal a July 1973 rating decision that 
denied service connection for tinnitus, the Veteran has not 
alleged that the July 1973 decision contained clear and 
unmistakable error (CUE), and a claim to reopen was not received 
prior to June 19, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to June 19, 2002, for 
the grant of service connection for tinnitus have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In March 2010 the RO sent a letter to the Veteran which advised 
him of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claim and the relative 
duties upon himself and VA in developing his claim.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The March 2010 VCAA letter 
informed the Veteran of potential avenues for establishing an 
effective date prior to June 19, 2002 for the grant of service 
connection for tinnitus.  The letter stated that the Veteran 
could attempt to establish that the July 1973 rating decision was 
clearly and unmistakably in error in denying service connection 
for tinnitus; that he cold attempt to establish that the July 
1973 rating decision never became final as to the tinnitus issue; 
that he could attempt to establish that new and material evidence 
was submitted within one year of notice of the July 1973 rating 
decision which was not then made the subject of a supplemental 
rating decision; or he could attempt to establish that a claim 
(formal or informal) seeking service connection for tinnitus was 
filed between the date of notice of the July 1973 rating decision 
and June 19, 2002.

Following the provision of the required notice and the completion 
of all indicated development of the record, the originating 
agency readjudicated the Veteran's claim.  There is no indication 
in the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA medical records.  The Veteran was 
provided an opportunity to testify at a hearing before the Board.  
The Veteran has not asserted, and the record does not indicate, 
that there are any additional pertinent records obtainable.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will 
address the merits of the claim.

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  In cases involving direct service connection, the 
effective date will be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006.  38 C.F.R. § 3.156(c) was revised 
to establish clearer rules regarding reconsideration of decisions 
on the basis of newly discovered service department records.  The 
substance of 38 C.F.R. § 3.400(q) is now included in the revised 
§ 3.156(c).  In this case, additional service department records 
have not been received.  Thus, the changes in VA's regulations do 
not affect this claim.

The effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).  When a claim is 
denied, and the claimant fails to timely appeal that decision by 
filing a notice of disagreement within the one-year period 
prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes 
final and the claim may not thereafter be reopened or allowed, 
except upon the submission of new and material evidence or a 
showing that the prior final decision contained clear and 
unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 
C.F.R. § 3.105.

The Veteran contends that he is entitled to an earlier effective 
date for the award of service connection for tinnitus.  The 
Veteran reported that his tinnitus began during service and has 
continually bothered him ever since.  He asserts that the 
tinnitus was caused by the same noise exposure that caused his 
service-connected hearing loss.  The Veteran believes that he is 
entitled to the same effective date as that assigned his 
bilateral hearing loss, April 13, 1973.  The Board notes that 
although the Veteran submitted his notice of disagreement at a 
July 2003 hearing before the Board, the Veteran's testimony 
focused on other issues. 

The record shows that the July 1973 decision which granted 
service connection for hearing loss also denied service 
connection for tinnitus.  The next month the Veteran was provided 
with notice of the rating decision as well as of his appellate 
rights with respect to the denial of his claim for service 
connection for tinnitus.  Thereafter, other than a request for a 
Civil Service Preference Certificate, no further communication 
was received from the Veteran or any representative until June 
19, 2002.  On that date the Veteran filed a claim for increased 
rating for his hearing loss.  The Veteran did not mention 
tinnitus, but the RO apparently liberally construed that 
communication as constituting a claim to reopen for that 
disorder.

The Board notes that the Veteran has not asserted that the July 
1973 rating decision contained CUE in denying service connection 
for tinnitus.  The Veteran has not asserted that the July 1973 
rating decision never became final as to the tinnitus issue.  The 
Board further notes that the Veteran has not contended that new 
and material evidence was submitted within one year of notice of 
the July 1973 rating decision.  Finally, the Board notes that the 
Veteran has not asserted that he submitted a claim (formal or 
informal) seeking service connection for tinnitus between the 
date of notice of the July 1973 rating decision and June 19, 
2002.

The Board has considered the Veteran's assertions that he has had 
tinnitus ever since service and that the tinnitus is due to the 
same noise exposure during service that caused his service-
connected hearing loss.  Unfortunately, even if all the his 
assertions are true, the VA regulations prevent the Board from 
assigning an effective date prior to June 19, 2002.  As noted 
above, the Veteran was denied service connection for tinnitus by 
the RO in July 1973 and he did not appeal that decision.  The 
Board notes that an effective date prior to the July 1973 final 
RO decision is precluded.  See Rudd v. Nicholson, 20 Vet. App. 
296, 300 (2006).

A review of the record does not reveal any document dated from 
July 1973 to June 19, 2002, which could be considered a claim 
(formal or informal) for service connection for tinnitus.  The 
Veteran submitted no documents during this time period that 
mentioned tinnitus.  The Board finds that new and material 
evidence was not received within one year of the July 1973 rating 
decision and that a claim to reopen was not received prior to 
June 19, 2002.

Because the Veteran did not submit a claim to reopen between 
notice of the July 1973 final rating decision and June 19, 2002, 
he is not entitled to an effective date prior to June 19, 2002.  
38 C.F.R. § 3.400(r); See also Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) (Absent a showing of clear and 
unmistakable error, an appellant cannot receive disability 
payments for a time frame earlier than the application date of 
his claim to reopen, even with new evidence supporting an earlier 
disability date.).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an effective date 
prior to June 19, 2002, for the grant of service connection for 
tinnitus.  Accordingly an effective date prior to June 19, 2002, 
is not warranted.


ORDER

An effective date prior to June 19, 2002, for the award of 
service connection for tinnitus is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


